            Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 1 of 14



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
______________________________________

SOPHIE BECKERMAN,

                       Plaintiff,                           Civil Action No.   15-cv-1530

                -against-

FRESH DIGITAL GROUP, INC.,                                  COMPLAINT
DOUG ROBINSON, in his individual and official
capacities, JOHN AND JANE DOES 1-10, in their               Demand for Trial by Jury
individual and official capacities, and
XYZ CORP. 1-10,

                        Defendants.
______________________________________

       Plaintiff, Sophie Beckerman (“Plaintiff” and/or “Beckerman”), by her attorneys the Law

Offices of Rudy A. Dermesropian, LLC, makes the following allegations against defendants Fresh

Digital Group, Inc. (“FRSH”), Doug Robinson, in his individual and official capacities

(“Robinson”), John and Jane Does 1-10, in their official and individual capacities, and XYZ Corp.

1-10 (collectively, “Defendants”):

                                       INTRODUCTION

       1.       Plaintiff brings this action pursuant to the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), and pursuant to the New York Labor Law Art. 6,

§§ 190 et seq. (“NYLL”), to remedy Defendants’ blatant violations of the wage-and-hour

provisions of the FLSA and NYLL that have deprived Plaintiff of her lawfully earned wages and

benefits.

       2.       Plaintiff also brings this action to remedy Defendant’s breach of employment

contract.
            Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 2 of 14



       3.       Defendants have been trampling the federal and state interests in pursuit of their

own profits, saving significant amounts in earned wages and benefits, implementation of policies

that strip the Plaintiff of proper and just compensation of wages and benefits earned, by failing to

make, keep, and preserve accurate records, including but not limited to, hours worked each

workday and total hours worked each workweek, as required by the FLSA and NYLL, and

supporting federal and state regulations.

                                            THE PARTIES

       4.       Plaintiff, an individual and resident of County of New York, New York, is a former

employee of FRSH.

       5.       Plaintiff was employed by Defendant FRSH in the position of Business

Development & Strategy Lead, at its office located in New York City.

       6.       Plaintiff is a covered employee within the meaning of the FLSA and NYLL.

       7.       Defendant FRSH is a privately held company in New York and engages in voice

interactive design and development services.

       8.       Defendant FRSH’s place of business is at 111 John Street, Suite 420, New York,

New York 10038.

       9.       Defendant FRSH is a covered “employer” that has engaged and continues to engage

in interstate commerce within the meaning of the FLSA and the NYLL.

       10.      Defendant Robinson is FRSH’s Chief Executive Officer (“CEO”).

       11.      At all relevant times herein, Defendant FRSH employed Plaintiff.

       12.      Upon information and belief, at all relevant times, Defendant FRSH has had gross

revenues in excess of $500,000.00.




                                                 2
          Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 3 of 14



        13.     Defendant Robinson exercised control over FRSH’s day to day operations and over

Plaintiff’s employment, including the ability to hire and fire employees and set employees’

schedules and rates of pay.

        14.     Defendants John and Jane Does 1–10 are natural persons whose true identities are

not yet known to plaintiff and are partners, shareholders, principals, employees, agents or persons

otherwise associated with one or more of the other defendants, or were otherwise in positions

which enabled them to commit, or to aid and abet in the commission of, the wrongful acts against

plaintiff set forth herein.

        15.     Defendants XYZ CORP. 1–10 are additional entities whose true identities are not

yet known to plaintiff, which are owned or operated by, affiliated with, owned and/or managed by

or for the benefit of one or more other defendants, or any combination of any or all of them.

        16.     In committing the wrongful conduct described in this action and obtaining the

benefits therefrom to plaintiff’s loss, cost, damage and detriment, one or more of the defendants

acted and operated interchangeably as principals, agents, instrumentalities and/or alter egos of

one or more of them and/or each other.

                                     JURISDICTION AND VENUE

        17.     This Court has subject matter jurisdiction with respect to Plaintiff’s federal claims

pursuant to 28 U.S.C. §§ 1331 and 1337, and jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367 (supplemental jurisdiction).

        18.     Plaintiff’s state law claims are so closely related to Plaintiff’s claims under the

FLSA that they form part of the same case or controversy under Article III of the United States

Constitution.




                                                  3
         Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 4 of 14



       19.     This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant to

29 U.S.C. § 216(b).

       20.     Plaintiffs’ claims involve matters of national or interstate interest.

       21.     Defendant FRSH is subject to personal jurisdiction in New York because, among

other things: (a) it is a New York corporation; and (b) maintains an office in New York.

       22.     Defendant Robinson is also subject to personal jurisdiction in New York because

he works and resides in New York.

       23.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

       24.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b) and (c) because Defendants are subject to personal jurisdiction in the Southern District of

New York.

       25.     The events or omissions giving rise to the claims occurred in this District.

                                              FACTS

       26.     On or about March 21, 2018, Plaintiff Beckerman applied to the position of Strategy

Intern with FRSH.

       27.     On April 3, 2018, an interview was held over Skype between Plaintiff, Defendant

Robinson, and Ms. Deanna Liu an employee at FRSH.

       28.       Following the interview, on April 19, 2018, Plaintiff was offered the position of

Business Development & Strategy Lead.

       29.     In reliance on Defendants’ promises and the specific offer made, Plaintiff accepted

the terms of the Letter of Offer of Agreement (the “Employment Agreement”) and moved her




                                                  4
          Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 5 of 14



residence to New York City incurring costs and expenses, such as moving cost, hotel bookings,

and rental expenses.

        30.      Plaintiff’s out-of-pocket costs and expenses that she incurred when she moved and

stayed in New York City in reasonable reliance on Defendants’ representations was in an amount

not less than $2,000.

        31.      The Employment Agreement states in part as follows:

              a. Beckerman’s initial base salary will be at an annual rate of $60,000, or $5,000 per

                 month;

              b. The base salary can grow to $100,000 in 2019, depending on FRSH’s income,

                 revenue and deal profits;

              c. The term of employment will commence on July 3, 2018, and will continue

                 thereafter until terminated by FRSH at any time, for any reason;

              d. The Employment Agreement states that Beckerman’s “employment contract exists

                 for 1 year and beyond.”

        32.      Upon information and belief, Defendant FRSH has not yet terminated the

Employment Agreement.

        33.      Defendants have failed and refused to pay Plaintiff Beckerman any of the

compensation she is entitled to under the Employment Agreement or applicable federal or state

laws.

        34.      Plaintiff has complained numerous times to Defendant Robinson regarding

Defendants’ failure and refusal to pay.

        35.      In response to Plaintiff’s complaints, Robinson would continuously falsely promise

her that payment will be made.




                                                  5
            Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 6 of 14



       36.      Plaintiff reasonably relied, to her detriment, on Defendants’ promises and

representations and she continued to work for Defendants in anticipation of being properly and

fully compensated.

       37.      However, Plaintiff was never paid any portion of the compensation she is

contractually and legally entitled to.

       38.      Ultimately, and since Defendants continued to refuse to pay Plaintiff, she was

compelled to stop working at FRSH on November 30, 2018.

       39.      Plaintiff was only able to secure new employment after leaving FRSH on January

16, 2019.

       40.      During the period of July 3, 2018 until November 30, 2018, Plaintiff regularly

worked 5 days per week and over 40 hours per work week.

       41.      During that same period, Plaintiff worked an average of 25 hours of overtime.

       42.      Defendants never instructed Plaintiff not to work overtime hours, profiting from

her hard work and long working hours.

       43.      During that entire period, Plaintiff was not paid either her regular rate, the minimum

wage or the overtime hours she worked in excess of forty (40) hours per workweek.

       44.      Defendants did not pay Plaintiff a spread of hours premium pursuant to New York

State law when her workdays lasted ten (10) or more hours.

       45.      Defendants failed to provide Plaintiff with a written notice of her rate of pay and

failed to keep proper payroll records as required under New York law.

       46.      On April 9, 2019, Plaintiff, by way of counsel, sent a good-faith letter to Defendants

demanding payment of her compensation.




                                                  6
          Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 7 of 14



        47.      The April 9, 2019 letter was marked “CONFIDENTIAL AND FOR

SETTLEMENT PURPOSES ONLY.”

        48.      Defendants still refused to compensate Plaintiff for the work she performed.

        49.      Defendants are liable under the FLSA and the NYLL, inter alia, for failing to

properly compensate Plaintiff.

        50.      Plaintiff has been a victim of a policy and plan perpetrated by Defendants that has

violated her rights under the FLSA and the NYLL by denying her overtime wages, spread-of-hours

wages, and call-in pay.

        51.      At all relevant times, Defendants’ unlawful conduct, policies, patterns and/or

practices described in this Complaint have been willful.

        52.      As part of their ongoing business practices, Defendants have intentionally,

willfully, and repeatedly harmed Plaintiff by engaging in a pattern, practice, and/or policy of

violating the FLSA and the NYLL, as described in this Complaint. This ongoing policy, pattern

or practice includes, but is not limited to:

              a. Defendants failed and refused to pay Plaintiff any form of compensation;

              b. Defendants failed to pay Plaintiff the minimum mandatory wage;

              c. Defendants failed to pay Plaintiff overtime for hours worked over forty in a

                 workweek; and

              d. Defendants tampered with and failed to keep accurate and adequate records of

                 hours worked by Plaintiff as required by the FLSA and the NYLL.

        53.      Upon information and belief, Defendants’ unlawful conduct described in this

Complaint has been pursuant to a policy or practice of minimizing labor costs by knowingly




                                                  7
          Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 8 of 14



refusing and failing to pay employees for minimum wage and overtime hours in violation of the

FLSA and the NYLL.

       54.     Defendants’ unlawful conduct, policies and practices have been widespread,

repeated, consistent and ongoing.

       55.     Defendants’ unlawful conduct, as set forth in this Complaint, has been intentional,

willful, and in bad faith, and has caused significant damages to Plaintiff.

                         AS AND FOR A FIRST CAUSE OF ACTION
                    Fair Labor Standards Act – Minimum Wage Violations

       56.     Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

       57.     The minimum wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

the supporting federal regulations, apply to Defendants and protect Plaintiff.

       58.     Defendants have willfully failed to pay Plaintiff the federal minimum wage for each

hour worked.

       59.     As a result of Defendants’ unlawful acts, Plaintiff has been deprived of minimum

wage compensation and other wages in an amount to be determined at trial, and is entitled to the

recovery of such amount, liquidated damages, attorney’s fees, pre-judgment and post judgment

interest, costs and other compensation pursuant to the FLSA.

                       AS AND FOR A SECOND CAUSE OF ACTION
                      New York Labor Law – Minimum Wage Violations

       60.     Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

       61.     The minimum wage provisions set forth in the New York Labor Law, and its

supporting regulations, apply to Defendants and protect Plaintiff.




                                                  8
          Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 9 of 14



       62.     Defendants have willfully failed to pay Plaintiff the New York State minimum

wage for each hour worked.

       63.     Defendants’ knowing or intentional failure to pay Plaintiff minimum wage for all

hours worked is a willful violation of the New York Labor Law Article 19 § 650, et seq., and its

supporting regulations.

       64.     As a result of Defendants’ unlawful acts, Plaintiff has been deprived of minimum

wage compensation and other wages in an amount to be determined at trial, and is entitled to the

recovery of such amount, liquidated damages, attorney’s fees, pre-judgment and post judgment

interest, costs and other compensation pursuant to the New York Labor Laws.

                          AS AND FOR A THIRD CAUSE OF ACTION
                           Fair Labor Standards Act – Overtime Wages

       65.     Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

       66.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

the supporting federal regulations, apply to Defendants and protect Plaintiff.

       67.     Defendants have failed to pay Plaintiff overtime wages at time and a half for hours

that she worked over 40 hours in a work-week.

       68.     As a result of Defendants’ unlawful acts, Plaintiff has been deprived of overtime

compensation in amounts to be determined at trial, and are entitled to recover such amounts,

liquidated damages, pre- and post-judgment interests, attorneys’ fees, costs, and other

compensation pursuant to the FLSA.

       69.     Defendants’ unlawful conduct, as described in this Complaint, has been willful and

intentional.




                                                  9
         Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 10 of 14



       70.     Defendants were or should have been aware that the practices described in this

Complaint are unlawful. Defendants have not made a good faith effort to comply with the FLSA

with respect to the compensation of Plaintiff.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                     New York Labor Law Article 19 – Unpaid Overtime

       71.     Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

       72.     The overtime wage provisions of Article 19 of the NYLL and its supporting

regulations apply to Defendants and protect Plaintiff.

       73.     Defendants have failed to pay Plaintiff overtime wages to which she is entitled to

under the NYLL and the supporting New York State Department of Labor Regulations.

       74.     By Defendants’ knowing and/or intentional failure to pay Plaintiff overtime wages

for hours worked over 40 hours per work week, they willfully violated NYLL Art. 19, §§ 650 et

seq., and the supporting New York State Department of Labor Regulations.

       75.     Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

Defendants her unpaid overtime wages, liquidated damages, reasonable attorneys’ fees, costs, pre-

and post-judgment interests and other compensation pursuant to NYLL.

       76.     Defendants’ unlawful conduct, as described in this Complaint, has been willful and

intentional. Defendants were or should have been aware that the practices described in this

Complaint are unlawful. Defendants have not made a good faith effort to comply with the NYLL

with respect to the compensation of Plaintiff.




                                                 10
          Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 11 of 14



                       AS AND FOR A FIFTH CAUSE OF ACTION
                   New York Labor Law Article 19 – Spread-of-Hours Pay

         77.   Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

         78.   Defendants have willfully failed to pay Plaintiff additional compensation of one

hour’s pay at the minimum hourly wage rate for each day during which she worked more than 10

hours.

         79.   By Defendants’ failure to pay Plaintiff spread-of-hours, Defendants have willfully

violated NYLL Art. 19 §§ 650 et seq., and the supporting New York State Department of Labor

regulations.

         80.   Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

Defendants her wages, liquidated damages, reasonable attorneys’ fees, costs, pre- and post-

judgment interests and other compensation pursuant to NYLL.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                      Violation of New York Labor Law Article 6, § 198-c

         81.   Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

         82.   Defendants had an obligation to pay Plaintiff for the overtime hours she worked.

         83.   Defendants failed, neglected and refused to pay the amounts necessary to Plaintiff

within thirty days after such payments were required to be made.

         84.   Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

Defendants her unpaid overtime wages, liquidated damages, reasonable attorneys’ fees, costs, pre-

and post-judgment interests and other compensation pursuant to NYLL.




                                                 11
         Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 12 of 14



       85.      Defendants’ unlawful conduct, as described in this Complaint, has been willful and

intentional. Defendants were or should have been aware that the practices described in this

Complaint are unlawful. Defendants have not made a good faith effort to comply with the NYLL

with respect to the compensation of Plaintiff.

                       AS AND FOR A SEVENTH CAUSE OF ACTION
                                   Breach of Contract

       86.      Plaintiff repeats and re-alleges each and every allegation contained herein above

with the same force and effect as if fully stated hereat.

       87.      The terms of the Employment Agreement commenced on July 3, 2018.

       88.      The Employment Agreement was never terminated by Defendants.

       89.      The Employment Agreement states in part as follows:

             a. Plaintiff’s initial base salary will be at an annual rate of $60,000, or $5,000 per

                month;

             b. The base salary can grow to $100,000 in 2019, depending on FRSH’s income,

                revenue and deal profits;

             c. The Employment Agreement states that Beckerman’s “employment contract exists

                for 1 year and beyond.”

       90.      Plaintiff satisfactorily provided services to Defendants as an employee and in the

position of Business Development & Strategy Lead.

       91.      Defendants have not paid Plaintiff any of the compensation or benefits she is

entitled to under the Employment Agreement.

       92.      By reason of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, but believed to be no less than $60,000.00.




                                                 12
           Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 13 of 14



                               DEMAND FOR TRIAL BY JURY

          93.   Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury on all questions of fact raised by this Complaint.

                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff, Sophie Beckerman, respectfully requests the following

relief:

          A.    Unpaid overtime and minimum wages and an additional and an equal amount as

liquidated damages pursuant to FLSA and the supporting United States Department of Labor

regulations;

          B.    Unpaid overtime and minimum wages pursuant to NYLL Art. 19, §§ 650 et seq.,

and the supporting New York State Department of Labor regulations, and an additional and equal

amount as liquidated damages pursuant to NYLL Art, 19, § 663;

          C.    A declaratory judgment declaring that the practices and policies complained of in

this Complaint are unlawful under FLSA and NYLL Art. 19 §§ 650 et seq., and the supporting

United States Department of Labor and New York State Department of Labor regulations;

          D.    Equitable relief of back pay, salary and fringe benefits in an exact amount to be

determined at trial;

          E.    A monetary award for all compensation and benefits entitled to under the

Employment Agreement in an amount to be determined at trial but not less than $60,000.00.

          F.    Pre-judgment interest and post-judgment interest;

          G.    An amount to be determined at trial of lost compensation, back-pay, bonuses,

raises, emotional distress damages, and additional amounts such as liquidated damages;




                                                 13
           Case 1:20-cv-01530-VEC Document 1 Filed 02/20/20 Page 14 of 14



      H.       An injunction requiring Defendants to pay all statutorily required wages and

benefits pursuant to FLSA and NYLL;

      I.       Reasonable attorneys’ fees and costs of the action;

      J.       Such other and further relief as this Court deems just and proper.

Dated: New York, New York
       February 20, 2020

                                     Respectfully Submitted,

                                     LAW OFFICES OF RUDY A. DERMESROPIAN, LLC


                                     By: ___/s/ Rudy A. Dermesropian________
                                            Rudy A. Dermesropian (RD 1882)
                                            260 Madison Avenue, 15th Floor
                                            New York, NY 10016
                                            Telephone: (646) 586-9030
                                            Fax: (646) 586-9005

                                             Attorneys for Plaintiff




                                                14
